To: Pagetof2 Case 8-19-70230-reg Docees-Fiked Oip'00/49T) Entered GBAbO7d71 Fr8: Bbacus Credit Counseling

    

Credit Counse ing

Phone: (800) 516-3834
Fax: (888) 905-6767
Email: customerservice2018@abacuscc.org

Only $25 per individual or couple
Visit www.abacuscc.org

Date: November 28, 2018

Recipient: Fax number: 7187097572

Subject: Abacus Credit Counseling certificate: Hector Benitez

Pages: 2

Comments:

Thank you for using Abacus Credit Counseling! Attached please find Hector Benitez's
certificate of completion for a credit counseling briefing.

Regards,

Abacus Credit Counseling

Course Website: www.abacuscc.org

Email: custamerservice2018@abacuscc.org
Phone: 800-516-3834
To: Page2of2 Case 8-19-70230-reg Doceas-Fiked Oip'00/49T) Entered GBAbO7d71 Fr8: Bbacus Credit Counseling

 

 

Certificate Number: 12459-N YE-CC-031957379

I

2450-NYE-CC-03 1957379

CERTIFICATE OF COUNSELING

I] CERTIFY that on November 28, 2018, at 6:09 o'clock AM PST, Hector Benitez
received from Abacus Credit Counseling, an agency approved pursuant to 11
U.S.C. § 111 to provide credit counseling in the Eastern District of New_York, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. $§
109(h) and 111.

 

 

 

A debt repayment plan was not prepared. Lf a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by telephone.

Date: November 28, 2015 By: /s/Viviana Maizberain

 

Name: Viviana Maizberain

 

Title: Credit Counselor

 

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

 
